UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22409 Tortoise MLP Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 4, 2013 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Oliver G. Richard, III 2. Clark C. Smith 3. Frank S. Sowinski For For The approval of the Buckeye Partners, L.P. 2013 Long-Term Incentive Plan Issuer For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2013 Issuer Company Name Meeting Date CUSIP Ticker Markwest Energy Partners May 29, 2013 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Frank M. Semple 2. Donald D. Wolf 3. Keith E. Bailey 4. Michael L. Beatty 5. Charles K. Dempster 6. Donald C. Heppermann 7. Randall J. Larson 8. Anne E. Fox Mounsey 9. William P Nicoletti For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2013. Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, LLC April 30, 2013 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To adopt the agreement and plan of merger, dated as of January 29, 2013 (as it may be amended from time to time) by and among Copano Energy, LLC (the "Company"), Kinder Morgan Energy Partners, L.P. , Kinder Morgan G.P., Inc. and Javelina Merger Sub LLC, a wholly-owned subsidiary of Kinder Morgan Energy Partners, L.P. (The "Merger Agreement") Issuer For For To approve the adjournment of the company's special meeting, if necessary to solicit additional proxies if there are not sufficient votes to adopt the merger agreement at the time of the special meeting Issuer For For To approve, on an advisory (non-binding) basis, the related compensation payments that will or may be paid by the company to its named executive officers in connection with the merger Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 25, 2013 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees: Issuer 1. Walter R. Arnheim 2. Patrick C. Eilers For For Advisory resolution to approve Executive Compensation Issuer For For Ratification of appointment of Independent Auditor Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE MLP FUND, INC. Date: August 20, 2013 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
